Citation Nr: 1644217	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  16-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling for a nightmare disorder.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for lumbar myofascial syndrome.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for left hip tendonitis/bursitis.

8. Entitlement to service connection for right hip tendonitis/bursitis.

9. Entitlement to service connection for asthma.

10. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1988 until October 1991. 

These matters come before the Board of Veterans' Appeals (Board) from the February 2013 and October 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lumbar myofascial syndrome, asthma, headaches, left hip tendonitis/bursitis, right hip tendonitis/bursitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's s nightmare disorder has been manifested by chronic sleep impairment and flattened affect, without an occupational and social impairment with reduced reliability and productivity.

2. The Veteran does not have bilateral hearing loss disability.

3. The Veteran does not have a right knee condition.

4. The Veteran does not have a left knee condition


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 30 percent for a nightmare disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.25, 4.130, Diagnostic Code 9400 (2015).

2. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

3. The criteria for service connection for right knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).

4. The criteria for service connection for left knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in July 2012 and August 2011. 

VA also has a duty to assist the Veteran in the development of the claims. The claims file contains medical records, service treatment records (STRs), and statement in support of the Veteran's claim. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in August 2012, September 2012, and a December 2012 addendum. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in this case are more than adequate, as they provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id.  § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id.  § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms. Savage v. Gober, 10 Vet.App. 488   (1997). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Nightmare disorder

In a February 2013 rating decision, the RO rated the Veteran's nightmare disorder as 30 percent disabling as a generalized anxiety disorder, Diagnostic Code 9400. 38 C.F.R. § 4.130 (2015). The Veteran avers that his nightmare disorder should be rated in excess of 30 percent disabling.

The following ratings are available under Diagnostic Code 9400:

A 10 percent disability evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. 38 C.F.R. § 4.130.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id.

A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

An August 2012 VA examination reflects that the Veteran with chronic sleep impairment and flattened effect. The examiner found the Veteran to have an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication. The Board notes that the August 2012 examiner did not review the claims folder. However, in December 2012 an addendum was obtained by VA, in which after a review of the claims folder, the examiner concluded that the Veteran's diagnosis and level of impairment was unchanged from the August 2012 VA examination.

The Board has reviewed the Veteran's medical records pertaining to his mental disability. The medical records reflect the Veteran has consistently been found with no depressed mood, fair energy, good concentration, no hypervigilance, sleeping at least 6 hours a night, no homicidal or suicidal ideations, no intrusive thoughts, no psychosis, and no use of illicit drugs and alcohol. (See October 2015, April 2015, May 2013, and February 2013 mental health attending note). 

The Board finds than an initial rating in excess of 30 percent disabling is not warranted. While the evidence reflects that the Veteran experiences symptoms such as chronic sleep impairment and flattened mood, the evidence does not reflect that the symptoms are of such severity to cause occupational and social impairment with reduced reliability and productivity. Rather the claims folder reflects that the Veteran has been married for over 27 years and has four children, all of which he has a good relationship with. (See August 2012 VA examination). Further, the August 2012 examination reflects the Veteran has worked at the postal service for over 20 years.

A 50 percent disability evaluation is not warranted as the claims folder does not reflect the Veteran with circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships resulting in an occupational and social impairment with reduced reliability and productivity.

A rating of 70 percent disabling is not warranted as the claims folder does not reflect the Veteran with suicidal or homicidal ideations, near-continuous panic attacks, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships causing an occupational and social impairment, with deficiencies in most areas.

A rating of 100 disabling is not warranted as the evidence does not reflect the Veteran with gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name causing a total occupational and social impairment.

While the rating should not bear solely on an examiner's assessment of the level of disability at the moment of the examination, and instead on the occupational and social impairment. Based upon the evidence in this case, the Veteran's nightmare disorder has not manifested to such a severity as to cause more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. As such, an initial rating in excess of 30 percent disabling is not warranted.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321 (b)(1).

The Board finds that the symptoms associated with the Veteran's nightmare disorder are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's nightmare disorder symptomatology.

 Moreover, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization). The Board determines that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


Bilateral hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran avers that he has a bilateral hearing loss disability as a result of active service. An essential element of a claim for service connection is evidence of a current disability. An August 2012 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
0
5
5
5
20

The Veteran's speech recognition score was 100 percent for the right ear and 100 percent for the left ear. Based on the foregoing, the Veteran does not have bilateral hearing loss disability for VA purposes; thus, an essential element has not been met. 38 C.F.R. § 3.385. 

There are no private or VA clinical records in evidence which reflect a hearing loss disability for VA purposes. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing difficulty hearing). To this extent, the Board finds that the Veteran is competent to report that he has current hearing difficulty; however, he has not been shown to be competent to provide a diagnosis of hearing loss disability for VA purposes, as that is based on specific audiometric findings. The Board finds that the clinical evidence of record is more probative than the lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has bilateral hearing disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right and left knee condition

The Veteran avers that he has a bilateral knee disability related to active military service. Again, essential element of a claim for service connection is evidence of a current disability. A September 2012 VA examination report reflects that the Veteran knee was found to be normal upon a clinical examination. Further, the report noted the Veteran with no bilateral knee complaints. Based on the foregoing, the Veteran does not have a bilateral knee disability for VA purposes; thus, an essential element has not been met.

There are no private or VA clinical records in evidence which reflect a right or left knee condition. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. However, the claims folder reflects the Veteran denying bilateral knee problems. (See September VA examination 2012).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has bilateral knee disability for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent disabling for a nightmare disorder is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.




REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist.

The Veteran was provided a VA examination in September 2012. The examination report noted the Veteran with lumbar myofascial syndrome, tension headaches, and tendonitis/bursitis of the right and left hip. The examiner opined that Veteran's claimed conditions are less likely as not to have been incurred in or caused by an undiagnosed Gulf War illness. In providing the above opinion, the examiner simply noted the absence of medical treatment for the conditions. An opinion based solely on the lack of medical treatment records without any supporting medical principles is insufficient on its own. Additionally, the examiner failed to opine or discuss whether the conditions are related to the Veteran's active military service. As such, supplemental VA examination/opinions must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In regard to the Veteran's claim for asthma, the Board acknowledges that the Veteran was not afforded a medical examination. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159 (c)(4)(i). The Board finds that the requirements have not been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has averred that he has asthma. Furthermore, the Veteran contends that his alleged asthmatic symptoms may be associated with an event, injury, or disease during his active military service.

 In this case, without an adequate medical opinion in regard to the Veteran's claimed asthma condition, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an asthma condition.

Additionally, the Board has considered the question of whether the Veteran would be prejudiced by considering the appeal for TDIU while remanding the remaining service connection issues. Specifically, the Board questions whether the issues are inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As the outcome of the claims for entitlement to service connection could have an impact on the Veteran's appeal for entitlement to TDIU, the Board finds these matters inextricably intertwined. The Board also notes that an undecided issue "inextricably intertwined" with an issue certified for appeal must be adjudicated prior to appellate review. Thus, the issue for entitlement to TDIU must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for asthma, a back condition, headaches, and bilateral hip tendonitis/bursitis; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. Obtain a VA medical examination for the claim for service connection for low back condition. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to provide the following opinions:

 a.) Whether it is at least as likely as not that the Veteran's low back condition is related to, or aggravated by his active military service, to include whether it is at least as likely as not it manifested during active military service, and 

 b.) whether it is at least likely as not that the Veteran's low back condition is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

3. Obtain a VA medical examination for the claim for service connection for asthma. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to provide the following opinions:

 a.) Whether it is at least as likely as not that the Veteran has asthma that is related to, or aggravated by his active military service, to include whether it is at least as likely as not it manifested during active military service, and 

 b.) whether it is at least likely as not that the Veteran's claimed asthma condition is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

4. Obtain a VA medical examination for the claim for service connection for right and left hip tendonitis/bursitis. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to provide the following opinions:

 a.) Whether it is at least as likely as not that the Veteran's bilateral hip tendonitis/bursitis is related to, or aggravated by his active military service, to include whether it is at least as likely as not it manifested during active military service, and 

 b.) whether it is at least likely as not that the Veteran's bilateral hip tendonitis/bursitis is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

5. Obtain a VA medical examination for the claim for service connection for headaches. An opinion shall be obtained from an appropriately qualified examiner. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished.

The examiner is requested to provide the following opinions:

 a.) Whether it is at least as likely as not that the Veteran's tension headaches is related to, or aggravated by his active military service, to include whether it is at least as likely as not it manifested during active military service, and 

 b.) whether it is at least likely as not that the Veteran's tension headaches is due to an undiagnosed illness and/or part of a medically unexplained chronic multi-symptom illness.

6. If any of the issues on appeal are granted, obtain a VA medical report in regard to the claim for TDIU claim. The claims file, to include all newly associated evidence, should be made available for the examiner to review and the report should reflect that such review was accomplished. All pertinent findings should be reported. The examiner must indicate as to what impairment, if any, the Veteran's service-connected disabilities have on physical and sedentary employment. In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history. All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


